Citation Nr: 1243361	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  04-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disorder.

2.  Entitlement to service connection for a right leg disorder, to include a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 2, 1956 to July 13, 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2007, the Board, in pertinent part, denied a claim for entitlement to service connection for a right leg disorder.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In September 2008, the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to vacate and remand that part of the Board's November 2007 decision that denied entitlement to service connection for a right leg disorder for further development.  Specifically, the Court found that the Veteran should be provided with a VA examination to determine whether he had a current fight leg disability that was related to active duty.

In October 2009, the Board, in pertinent part, remanded the claim for additional development based on the instructions in the Joint Remand.  

The case was returned to the Board, and in a February 2011 decision, the Board denied the claim.  In that decision, the Board noted that the Veteran had been denied service connection for synovitis of the right knee in a March 1967 rating decision, which had become final.  The Board noted that, because that decision had become final, only right leg disabilities would be considered. 

The Veteran appealed this decision to the Court and, in November 2011, the Court granted a Joint Remand by the parties to vacate and remand the Board's November 2011 decision for further development.  

In May 2012, the Board, in pertinent part, remanded the claim for additional development based on the instructions in the Joint Remand.  The case is again before the Board for further appellate review.

In the November 2011 Joint Remand, the Court found that the Board had not adequately discussed whether recently submitted records, to include medical and lay evidence, reasonably raised a request to reopen his claim of entitlement to service connection for a right knee condition and, if so, whether new and material evidence had been submitted.  The Court noted several items of evidence that had been added to the record, and that the Board had not discussed this evidence with regard to whether it would be sufficient to reopen the Veteran's claim for entitlement to service connection for a right knee.

In reviewing the evidence of record, which includes the Veteran's contentions regarding a right knee disorder and now includes a medical opinion regarding the etiology of the Veteran's right knee osteoarthritis, the Board finds that the scope of the claim most reasonably encompasses a claim of service connection for a disorder of the right leg, to include the right knee.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).  Therefore, the Board will take a petition to reopen the claim for a right knee disorder on appeal, in connection with his claim for entitlement to service connection for a right leg disorder.  As the Board's decision to reopen the claim is favorable, there is no prejudice to the Veteran in taking this issue on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

The issue of entitlement to service connection for a right leg disorder, to include a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for a right knee disorder in a March 1967 rating decision; he was notified in writing of this decision and his appellate rights by a March 1967 letter, but he did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the March 1967 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1967 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Because evidence received since March 1967 is new and material, the claim of service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120. Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In the instant case, the pertinent evidence of record at the time of the March 1967 rating decision consisted of the Veteran's service treatment records and his original claims form.

The RO denied the claim in March 1967 based on evidence in the Veteran's service treatment records.  The RO noted that the Veteran history showed that he had hurt his knee prior to service and was unable to walk for one week.  While on active duty, the Veteran was admitted to the hospital in June 1956 and was diagnosed with synovitis of the right knee.  He was readmitted to the hospital a month later with swelling in his knee.  While initial findings revealed that the Veteran may have had rheumatic fever, however, there were no laboratory or clinical findings suggestive of rheumatic fever.  The Veteran presented to a Medical Board who agreed on a diagnosis of synovitis due to acute overuse.  It was the Board's opinion that he did not meet the minimum standards for entitlement or induction, that he was unfit for further Naval service by reason of physical disability, that the disability was incurred prior to entry into service and there was no aggravation of same during service.  New and material evidence addressing these bases is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since March 1967, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran has submitted statements in January and September 2004 wherein he claimed that he had no idea where the "mule story" had come from, and records reflect that the Veteran now has osteoarthritis in his right knee.  The Veteran has also submitted statements that he has had ongoing swelling in his right knee since his discharge from service.  His lay statements are deemed credible solely for purposes of this new and material analysis.  See Duran, 7 Vet. App. 216.

The Board finds that this evidence is new because it was not before the adjudicator in March 1967.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in March 1967.  The Veteran's statements appear to reflect his contentions that he did not have a preexisting right knee disability.  In addition, the Veteran has now been diagnosed with a right knee disorder other than synovitis, and that he has had ongoing symptoms since service which may be related to this current diagnosis.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a right knee disorder.  Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a right knee disorder, the appeal to this extent is allowed.


REMAND

The Veteran has contended that he has a right leg disability that is related to service and, as such, should be service-connected.  As noted in the introduction to this decision, his claim includes entitlement to service connection for a right knee disability.  

The Veteran's March 1956 induction Reports of Medical Examination and History do not reflect any right knee disorder or complaints of right knee pain.  A statement dated in April 2, 1956 reflects an examiner's findings that the Veteran was physically qualified for enlistment and to perform active duty in the service.  Service treatment records show that the Veteran was seen in May 1956 for what was thought to be rheumatic fever.  His symptoms included swelling of his right knee.  At that time, the Veteran reported that he had incurred a right knee injury approximately two years prior, resulting in severe pain and the inability to walk for a week.  The examiners concluded that the Veteran did not have rheumatic fever, and agreed upon the diagnosis of acute synovitis of the right knee, caused from overuse.  He was seen again in June 1956, for swelling of the right knee.  That same month, a Medical Review Board found that the Veteran did not meet the minimum standards  for enlistment or induction.  It was concluded that the Veteran was unfit for further Naval service by reason of physical disability and that the physical disability was neither incurred in, nor aggravated by a period of active duty military service.  The Board recommended that the Veteran be discharged.  

The Veteran signed a statement that he understood that his diagnosis was not incurred in nor aggravated by active service.  That statement, dated July 1956, is of record.  However, the RO is reminded of 38 C.F.R. § 3.304(b)(3), which states that "signed statements of Veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact."

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 , 1137 (West 2002).  This is the "presumption of soundness." 

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003); 70 Fed. Reg. 23 ,027 (May 4, 2005).  

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2012); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has now made statements that appear to reflect his contentions that he did not have a preexisting right knee disorder.  In addition, the Veteran currently has a diagnosis of right knee osteoarthritis.  He has reported that he has had intermittent swelling of his right knee since his discharge from service.  In the most recent examination, performed in July 2012, the VA examiner based his opinion that the Veteran's current right knee osteoarthritis was not related to service on the observation that the Veteran had worked in construction following service, suffering "unknown incidental injuries."  It is unclear what the examiner meant by this statement.  In addition, the examiner did not consider the Veteran's reports of ongoing symptoms in his right knee.  As such further explanation is necessary.  In addition, the Board finds that, based on the current evidence in the claims file, the Veteran should be afforded a VA examination to determine whether he had a preexisting right knee disability and, if so, whether it was permanently aggravated while on active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's right knee disorder.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

(1) Is there clear and unmistakable evidence (obvious and manifest) both that the Veteran had a right knee disability that existed prior to service and was not aggravated (permanently increased in severity) during service?

(2) Is it at least as likely as not (50 percent or greater probability) that a right knee disability was aggravated (permanently increased in severity) during service?

(3) The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee osteoarthritis was caused by or is etiologically related to any incident of active duty, to include the swelling and synovitis of his right knee found in service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, including his reported of ongoing symptoms in his right knee since service, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


